I N THE COURT OF APPEALS OF TENNESSEE

                                      EASTERN SECTI ON                     FILED
                                                                            October 2, 1996

                                                                          Cecil Crowson, Jr.
                                                                           Appellate C ourt Clerk
MARK M CAI N,
      c                                          )    C/ A NO. 03A01- 9603- CV- 00099
                                                 )
       Pl a i nt i f f - Appe l l a nt ,         )    BLOUNT LAW
                                                 )
v.                                               )    HON. W DALE YOUNG,
                                                              .
                                                 )    J UDGE,
AI RPORT HONDA a nd BOB                          )
RUTHERFORD,                                      )    AFFI RMED
                                                 )    AND
       De f e nda nt s - Appe l l e e s .        )    REMANDED




KEVI N W SHEPHERD, M r yvi l l e , f or Pl a i nt i f f - Appe l l a nt .
        .           a

BEECHER A. BARTLETT, J R. , a nd ADRI ENNE L. ANDERSON, KRAM       ER,
RAYSON, LEAKE, RODGERS & M  ORGAN, Knoxvi l l e , f or De f e nda nt s -
Ap p e l l e e s .




                                           O P I N I O N




                                                                  Fr a nks . J .




               I n t hi s a c t i on a s ki ng da ma ge s f or a l l e ge d

r e t a l i a t or y di s c ha r ge , t he Tr i a l Cour t gr a nt e d e mpl oye r

s u mma r y j udgme nt , a nd pl a i nt i f f ha s a ppe a l e d.            W a f f i r m.
                                                                              e

               Pl a i nt i f f wa s hi r e d by Ai r por t Honda a s a us e d c a r

s a l e s ma n i n Fe br ua r y of 1994.             Hi s i mme di a t e s upe r vi s or wa s

d e f e n d a nt Bob Rut he r f or d.        Pl a i nt i f f t e s t i f i e d i n hi s

d e p o s i t i on t ha t he di s c o ve r e d t ha t f e l l ow e mpl oye e s we r e

f o r g i n g c us t ome r s ’ na me s t o c ont r a c t s f or s e r vi c e s t he y di d
n o t r e que s t .        He r e por t e d t hi s t o t he ge ne r a l ma na ge r f or

Ai r p o r t Honda , a nd t o J ohn St i dha m, a n a s s i s t a nt us e d c a r

ma n a g e r .    Appr oxi ma t e l y s i x we e ks a f t e r pl a i nt i f f r e por t e d t h e

f o r g e r i e s , he wa s t e r mi na t e d by Rut he r f or d.

                  Pl a i nt i f f i ns i s t s t he r e i s a di s put e d i s s ue of

ma t e r i a l f a c t a nd t he gr a nt i ng of s umma r y j udgme nt wa s i n

e r r or .

                  A t r i a l c our t s houl d gr a nt s umma r y j udgme nt onl y i f

t h e mo va nt de mons t r a t e s t he r e a r e no ge nui ne i s s ue s of

ma t e r i a l f a c t a nd t ha t t he movi ng pa r t y i s e nt i t l e d t o

j ud g me nt a s a ma t t e r o f l a w.         T. R. C. P. Rul e 56. 03.        The c ou r t

mu s t t a ke t he s t r onge s t l e gi t i ma t e vi e w of t he e vi de nc e i n

f a v o r of t he nonmovi ng pa r t y, a l l ow a l l r e a s ona bl e i nf e r e nc e s

i n f a v or of t ha t pa r t y, a nd di s c a r d a l l c ount e r va i l i ng

e vi d e nc e .    By r d v . Hal l , 847 S. W 2d 208 ( Te nn. 1993) .
                                              .

                  The r e qui s i t e e l e me nt s of a r e t a l i a t or y di s c ha r ge

a r e s e t f or t h i n Ande r s on v . St andar d Re gi s t e r Co. :

                  ( 1) The pl a i nt i f f wa s a n e mpl oye e of t he de f e nda n t
                  a t t he t i me o f t he i nj ur y; ( 2) t he pl a i nt i f f ma de a
                  c l a i m a ga i ns t t he de f e nda nt f or wor ke r s ’
                  c ompe ns a t i on be ne f i t s ; ( 3) t he de f e nda nt t e r mi na t e d
                  t he pl a i nt i f f ’ s e mpl oyme nt ; a nd ( 4) t he c l a i m f or
                  wor ke r s ’ c ompe ns a t i on be ne f i t s wa s a s ubs t a nt i a l
                  f a c t or i n t he e mpl oye r ’ s mot i va t i on t o t e r mi na t e t he
                  e mpl oye e ’ s e mp l oyme nt .

8 5 7 S. W 2d 555, 558 ( Te nn. 1993) .
          .

                  I n t hi s c a s e , t he Tr i a l Cour t c onc l ude d t he

p l a i nt i f f f a i l e d t o s how t he f our t h e l e me nt , a c a us a l

c o n n e c t i on be t we e n t he r e por t i ng of t he a l l e ge d f or ge r i e s a n d

h i s d i s mi s s a l .     Al t houg h t he e l e me nt s i n Ande r s on i nvol ve a

wo r k e r s ’ c ompe ns a t i on c a s e , t he y a r e i n a c c or d wi t h t he

r e q u i r e me nt s t ha t ha ve be e n e nunc i a t e d f or ot he r t ype s of


                                                  2
c o mmo n- l a w r e t a l i a t or y di s c ha r ge s ui t s .    Se e , e . g. , Re y nol d s

v . Oz a r k M or Li ne s , I nc . , 887 S. W 2d 822, 825 ( Te nn. 1994) .
              ot                             .

                     The pl a i nt i f f be a r s t he bur de n of s howi ng t he c a u s a l

r e l a t i ons hi p, Ande r s on.        I n t hi s c a s e , t he onl y e vi de nc e

l i n k i ng t he di s mi s s a l a nd t he ?whi s t l e bl owi ng? wa s pl a i nt i f f ’ s

r e p o r t i ng t he a l l e ge d f or ge r y t o a s upe r vi s or a nd hi s

t e r mi n a t i on f r om t he e mpl oyme nt s i x we e ks l a t e r .

                     Evi de nc e of c a us a t i on r e qui r e s mor e t ha n t he f a c t s

s h o wi n g e mpl oyme nt , t he e xe r c i s e of r i ght s , a nd a s ubs e que n t

d i s c h a r ge .      Thomas on v . Be t t e r - Bi l t Al umi num Pr oduc t s , I nc . ,

8 3 1 S. W 2d 291, 293 ( Te nn. App. 1992) .
          .                                                       I t r e qui r e s di r e c t

e vi d e nc e or c ompe l l i ng c i r c ums t a nt i a l e vi de nc e .        I d.    Al s o s e e

M s k al v . Fi r s t Te nne s s e e Bank , 810 S. W 2d 509 ( Te nn. App.
 o                                                  .

1991) .        The pl a i nt i f f ’ s me r e ?be l i e f or unde r s t a ndi ng? of why

h e wa s di s mi s s e d, i s not s uf f i c i e nt t o c r e a t e a ge nui ne i s s u e

o f ma t e r i a l f a c t .      Ne ws om v . Te x t r on Ae r os t r uc t ur e s , 924

S. W 2 d 87 ( Te nn. App. 1995) .
    .                                             The Te nne s s e e Supr e me Cour t h a s

r e j e c t e d t he i de a t ha t a s hor t l e ngt h of t i me be t we e n t he

i nc i de nt a nd t he d i s mi s s a l c ons t i t ut e s a pr i ma f ac i e s howi n g

o f r e t a l i a t i on.      Conat s e r v . Cl ar k s v i l l e Coc a- Col a, 920 S. W 2 d
                                                                                         .

6 4 6 ( Te nn. 1995) ( di s mi s s a l t hr e e da ys a f t e r r e t ur ni ng t o wo r k

f r o m i nj ur y r e c upe r a t i o n wa s i ns uf f i c i e nt t o s how c a us a l

c o n n e c t i on) .

                     W l e t he Con at s e r c our t quot e d a t r e a t i s e s t a t i ng
                      hi

?p r o x i mi t y i n t i me wi t hout e vi de nc e of s a t i s f a c t or y j ob

p e r f o r ma nc e doe s not ma ke a pr i ma f ac i e c a s e , ? s ome e vi de nc e

o f p l a i nt i f f ’ s s a t i s f a c t or y j ob pe r f or ma nc e i s not c ompe l l i n g

c i r c ums t a nt i a l e vi de nc e of t he c a us a l c onne c t i on.

Ac c o r d i ngl y, we c onc l ude t he Tr i a l Cour t di d not e r r i n

                                                   3
g r a n t i ng s umma r y j udgme nt t o de f e nda nt .

                 Pl a i nt i f f ur ge s t ha t t he Tr i a l Cour t s houl d ha ve

g r a n t e d hi s mot i on f or a c ont i nua nc e .             The mot i on wa s ma de o n

t h e d a t e of t he he a r i ng f or s umma r y j udgme nt .              The pl a i nt i f f

a r g u e s t he mot i on s houl d ha ve be e n gr a nt e d, be c a us e unt i l t h e

mo t i o n f or s umma r y j udgme nt wa s f i l e d, de f e nda nt ha d not

d e l i v e r e d d i s c ove r y ma t e r i a l s r e que s t e d.

                 The t r i a l c our t ha s br oa d di s c r e t i on i n de t e r mi ni ng

wh e t h e r t o gr a nt a r e que s t f or c ont i nua nc e .           Bar be r and

M M r r y , I nc . V. Top- Fl i t e De v e l opme nt Cor por at i on, I nc . , 7 2 0
 c u

S. W 2 d 469, 471 ( Te nn. App. 1986) .
    .                                                        I n or de r t o de mons t r a t e a n

a b u s e of di s c r e t i on, a pa r t y mus t s how s ome pr e j udi c e or

s u r p r i s e whi c h a r i s e s o ut of t he t r i a l c our t ’ s f a i l ur e t o

g r a n t a c ont i nua nc e .       Commi s s i one r of De par t me nt of

Tr a n s por t at i on v . Hal l , 635 S. W 2d 110 ( Te nn. 1982) .
                                           .                                          M t of
                                                                                       os

t h e l a t e f i l e d di s c ove r y de a l t wi t h pr ovi ng t he f or ge r y, a n

a l l e g a t i on whi c h wa s t o be a s s ume d t r ue f or t he pur pos e s of

t h e s u mma r y j udgme nt he a r i ng.           The e xhi bi t s whi c h we r e

r e l e va nt t o t he he a r i ng we r e a va i l a bl e f or r e vi e w by t he

a pp e l l a nt f or s e ve r a l we e ks .        The r e wa s no pr e j udi c e f r om t h e

Tr i a l Cour t ’ s f a i l ur e t o gr a nt a c ont i nua nc e .           Ac c or di ngl y, we

f i n d n o a bus e of di s c r e t i on.

                 De f e nda nt s ha v e r a i s e d a n i s s ue whi c h we f i nd t o b e

wi t h o u t me r i t a nd t he r e i s no ne e d t o a ddr e s s t he i s s ue .

                 The j udgme nt of t he Tr i a l Cour t i s a f f i r me d, t he

c os t o f t he a ppe a l i s a s s e s s e d t o a ppe l l a nt , a nd t he c a us e

r e ma nd e d.




                                                    4
                                        ________________________
                                        He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ___________________ ___
Ho u s t o n M Godda r d, P. J .
              .




_ _ _ _ _ _ __________________ ___
Ch a r l e s D. Sus a no, J r . , J .




                                        5